Case: 17-50801      Document: 00514593026         Page: 1    Date Filed: 08/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                   United States Court of Appeals

                                    No. 17-50801
                                                                            Fifth Circuit

                                                                          FILED
                                  Summary Calendar                   August 9, 2018
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk


                                                 Plaintiff–Appellee,

v.

JEREMIAH FERNANDEZ YBARRA,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:10-CR-100-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jeremiah Fernandez Ybarra appeals the revocation of his term of
supervised release. He contends that the Government failed to prove that he
violated the condition of his release prohibiting him from committing a new
federal, state, or local crime. Although he acknowledged at his revocation
hearing that he had been convicted of a new federal offense, Ybarra notes that
he has maintained his innocence of the new offense, that the Government


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50801    Document: 00514593026    Page: 2   Date Filed: 08/09/2018


                                No. 17-50801

presented no evidence during the revocation hearing to prove that he
committed the offense, and that his appeal of the new conviction is pending in
this court.
      “A district court may revoke a defendant’s supervised release if it finds
by a preponderance of the evidence that a condition of release has been
violated.” United States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995). We
ordinarily review the decision to revoke for abuse of discretion. Id. We need
not determine here whether Ybarra’s challenge to the revocation was
preserved because there was no error by the district court, plain or otherwise.
Ybarra’s conviction for the new offense was sufficient to establish that he
violated a condition of his supervised release, notwithstanding his pending
appeal. See United States v. Spraglin, 418 F.3d 479, 480-81 (5th Cir. 2005).
      AFFIRMED.




                                      2